Citation Nr: 1202580	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-03 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran perfected an appeal with respect to the claim for service connection for posttraumatic stress disorder (PTSD) that was also denied in the rating decision on appeal.  A July 2010 rating decision granted service connection for PTSD.  Thus, that issue is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran contends that he injured his low back in service when he was thrown into the air by a land mine that exploded behind him.

The service medical records contain no mention of a back injury.  Post-service medical records show that the Veteran has mild degenerative changes throughout the lumbar spine.  However, they also show that he was involved in a serious motor vehicle accident in 1983, followed by another motor vehicle accident in 1993 and again in 2008.

Initially, the Board notes that the Veteran's service separation from shows that he has been awarded the Combat Infantry Badge.  Thus, his claim that he injured his back when a land mine exploded behind him in service may be conceded.  38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2011).  However, the question still remains whether his current low back disorder is related to that in-service injury.  The record shows that he was involved in multiple motor vehicle accidents after service.  Thus, the RO should afford the Veteran a VA examination to obtain an opinion as to the etiology of his current low back disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination to determine the nature, extent, and etiology of any current low back disability.  The examiner must review the claims file and should note that review in the report.  All indicated tests should be conducted.  The examiner should discuss the Veteran's report of continuity of symptoms, and provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that any current low back disability had its onset in service, to include being thrown into the air by a land mine that exploded behind him.  The examiner should also note the post-service medical records documenting motor vehicle accidents in 1983, 1993, and 2008.  The examiner should also state whether arthritis with limitation of motion was shown within one year following separation from service.  A complete rationale should be given for all opinions and conclusions.

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

